DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on March 19, 2018. The amendments in the filed response have been entered. 
Claims 1, 5-8, 12-15 and 18-20 have been amended. 
Claims 1-20 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection is based on the subject matter eligibility test that is detailed in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Patent Eligibility Guidance Update (October 2019 Update). The conclusions of the test support the rejection. 
In Step 1 of the test, the claims were found to be directed to one of the four statutory categories. Claim 1 recites the method of executing flexible application licensing; claim 8 recites the system of computers with executable instructions to execute the method of flexible application 
Therefore, Step 1 concludes the claims 1-20 are directed to at least one statutory category.

In Step 2A(1), the claims were found to recite an abstract idea. The claims 1, 8 and 15 recite the similar limitations:
providing one or more licensing tokens from a pool of licensing tokens using a transactional database based on blockchain protocols for using one or more applications, wherein the one or more licensing tokens are retrieved and deducted from a total number of the pool of licensing tokens each time the one or more applications are instantiated; and
validating usage of the one or more applications according to the one or more licensing tokens using the transactional database, wherein the transactional database serves as a standardized and common interface to display the usage of the one or more applications notwithstanding whether the one or more applications originate from different vendors.
The emphasized limitations are reciting steps of digital rights management, which is determined to be a legal interaction including agreements by contracts. 
In point A, providing a license for the use of an application is interpreted as the agreement of using the applications in the form of a contract. An application is interpreted as a service or transaction. The amended limitation describes how the “providing” step should first query and find the contracts for the specific use from a pool of contracts, which is similar to searching for contracts in a file cabinet. 
In point B, validating the usage of the application is confirming the agreement of use is valid for the current time of use. The amended limitation describes how the transactional database serves as a standard and common interface to read the usage data, which is recited as an intended use of the claimed invention and only supports the concept of an abstract idea. 
The limitation wherein the one or more licensing tokens are retrieved and deducted from a total number of the pool of licensing tokens each time the one or more applications are instantiated is not positively reciting that the “retrieving and deducting” functions are part of the step “providing one or more license tokens”. This limitation does not further limit the “providing” step because it does not define whether the tokens retrieved and deducted will affect how the tokens are provided. 
The concept of providing a contract for an application and validating the use of the application is concluded as an abstract idea of legal interaction that includes agreements in the form of contracts, which is an abstract idea among the Certain Methods of Organizing Human Activity.

The dependent claims further support the interpretation of the recited abstract idea.
Claims 2 and 9 recite using the one or more licensing tokens upon initiating a login operation to the one or more applications.
Claims 3 and 10 recite returning the one or more licensing tokens to the pool of licensing tokens upon terminating use of the one or more applications; or using the one or more licensing tokens, returned to the pool of licensing tokens, by an alternative user for the one or more applications, an alternative application, or a combination thereof.
Claim 16 recites as recited in claims 2, 3, 9 and 10.
Claims 4, 11 and 17 recite extracting usage data of the one or more applications; and converting the usage data into a blockchain data structure for storing in the transactional database.
Claims 5, 12 and 18 recite recording the usage data of the one or more applications in the transactional database.
Claims 6, 13 and 19 recite dynamically accessing usage data storage in the transactional database via an interactive graphical user interface (GUI) of a computing device.
Claims 7, 14 and 20 recite determining usage of the one or more applications exceeds a total number of the pool of licensing tokens using the transactional database.
In point C, the use of the provided license is dependent on the user proving their account to access the application, where the login operation is interpreted as the process of confirming their account as the user/owner of the application. The use of the provided license is supportive of the abstract idea. In point D, the license is returned once the application is not in use, and the same license can be used by another user/ owner of the application. The return of the license supports the abstract idea. In point E, the limitations of C and Dare combined and thus the comments for C and D apply here. In points F-I, the functions of extracting, converting, recording, dynamically 
Therefore, the result of Step 2A(1) is the claims 1-20 recite an abstract idea.

In Step 2A(2), the claims that recite the judicial exception do not integrate the judicial exception into a practical application. In points A, B, C, D and E, the recitation of a digital license, such as a licensing token, is concluded to be used by the determined computer to execute the conditions of the license, which confirm the computer is merely implementing the abstract idea. The limitation using a transactional database based on blockchain protocols is interpreted to describe the security of the transactional database, which does not improve the use of the transactional database as recited in the claims. Thus, the claims still describe a computer implementing the abstract idea. 
In points F, G, H and I, the functions of extracting, converting, recording, dynamically accessing, and determining are describing functions of a computer. The limitation extracting usage data describes the computer reading the digital data. The limitation converting the usage data describes re-writing the digital data to be stored in a secure manner. The limitation recording the usage data describes the storing the digital data for later use. The limitation dynamically accessing usage data storage in the transactional database via an interactive graphical user interface (GUI) describes the search and retrieve digital data through a specific software that reads the retrieved converted digital data. The limitation determining usage of the one or more applications exceeds a total number describes a computer executing a calculation based on the stored digital data. The recited functions further describe the instructions of the computer to manage the validity of the selected licensing token, where managing the license involves determining how often the 
Therefore, the result of Step 2A(2) is the additional elements in claims 1-20 do not integrate the exception into a practical application.

In Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In point A, the limitation providing one or more licensing tokens from a pool of licensing tokens using a transactional database based on blockchain protocols is describing that providing the tokens is based on blockchain protocols, which are interpreted to verify the user of the application and decrypting the selected licensing tokens to be validated. The claims do not allude or positively recite the blockchain protocols as part of the process to provide the licensing tokens or of validating the applications, which therefore does not recite an improvement to the computer to implement the abstract idea. In point F, the limitation converting the usage data into a blockchain data structure for storing in the transactional database describes converting the data based on the format required for a blockchain to secure it, which is interpreted as encrypting the data. The claim does not allude or positively recite the encrypted data to be used between multiple computers performing the process of providing licensing tokens and validating the applications, which therefore does not recite an improvement over the process that implements the abstract idea. While the additional elements limit the abstract idea to a specific field, there is no improvement to the functioning of the recited devices nor is there an improvement to another technology or technical field. 
Considering the additional elements individually, the claims do not include elements that are sufficient to amount to significantly more than the judicial exception. Considering the additional elements individually, the claims do not include elements that are sufficient to amount to significantly more than the judicial exception. Considering the additional elements in combination, 
Therefore, the result of Step 2B is the claims 1-20 do not include significantly more. The test concludes the claims 1-20 are patent ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 15, the claim is rejected for being indefinite. The claim(s) recite “wherein the one or more licensing tokens are retrieved and deducted from a total number of the pool of licensing tokens each time the one or more applications are instantiated”. However, the claim(s) does not positively tie these function(s) of retrieving and deducting to any of recited component(s). The lack of description constitutes a lack of clarity of the elements that execute the claimed invention, and therefore make the claim indefinite. See Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331 (Fed. Cir. 2011).	
It’s important to note the limitation wherein the one or more licensing tokens are retrieved and deducted from a total number of the pool of licensing tokens each time the one or more applications are instantiated
Due to their dependence to claims 8 or 15, claims 9-14 and 16-20 are also rejected for being indefinite due to lack of clarity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8, 9, 11-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Angelov (US 2016/0070891, hereinafter “Angelov”), in view of Hayashi (US 2017/0083697, hereinafter “Hayashi”), in view of Robyak (US 10,755,226, hereinafter “Robyak”).
Regarding Claims 1, 8 and 15, Angelov teaches 
providing one or more [signed license grants] for using one or more applications […] (interpreting the licensing token as a signed license grant: “In Step 210 the unique identifier is incorporated into a license request and sent to a license grant application. In step 220 the software under license receives digitally signed license data back from the license grant application. The digitally signed license data includes the unique identifier.” See Angelov in ¶ [0028]-[0029]);
validating usage of the one or more applications according to the one or more [signed license grants] (“In step 420 the software under license retrieves the license data FIG. 1 130 from the location in which it was previously stored in step FIG. 2 230, verifies the digital signature and obtains the original unique identifier. This is compared to the current unique identifier obtained above in step 410. If they match in step 440, then verification is successful and the software executes normally as in step 450. If they do not match then the license, based on the license data retrieved above in step 420, is not valid and in this and most alternate implementations the software under license terminates as in step 460.” See Angelov in ¶ [0035]).
Angelov does not expressly teach a licensing token and using a transactional database based on blockchain protocols.  
However, Hayashi does teach a licensing token (called a “permission-token”) and using a transactional database (“The scope determining unit 114 determines a scope of permission of the app information 1000 for the external storage system 30. Said differently, the scope determining unit 114 determines the scope of the permission token acquired by the authenticating unit 130 described below.” See Hayashi in ¶ [0074]; “Further, the authenticating unit 130 acquires the 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Angelov of “a license grant” and “a license grant application” to include “a permission token” and “using a transactional database”, as taught by Hayashi, because it improves the security of the license information from corruption or duplication.
Angelov further does not expressly teach wherein the one or more licensing tokens are retrieved and deducted from a total number of the pool of licensing tokens each time the one or more applications are instantiated; and wherein the transactional database serves as a standardized and common interface to display the usage of the one or more applications notwithstanding whether the one or more applications originate from different vendors.
The limitation wherein the one or more licensing tokens are retrieved and deducted from a total number of the pool of licensing tokens each time the one or more applications are instantiated is not positively reciting that the “retrieving and deducting” functions are part of the step “providing one or more license tokens”. This limitation does not further limit the “providing” step because it does not define whether the tokens retrieved and deducted will affect how the tokens are provided.
However, Hayashi does teach retrieving [permission tokens] from a pool of [permission tokens] (called a “permission token information memory unit”) based on the instantiated one or more applications ([0078] “The authenticating unit 130 acquires OAuth registration information 
The limitation wherein the transactional database serves as a standardized and common interface to display the usage of the one or more applications notwithstanding whether the one or more applications originate from different vendors is a recitation of the intended use of the claimed invention. The limitation describes the intended use of the transactional database, recited passively as non-functional. This limitation is descriptive and would be given less patentable weight. 
Hayashi also teaches a transactional database (called an “app information memory unit”) that serves as a standardized and common interface to display the usage of the one or more 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Angelov of “providing license grants” and “an Active Directory Database” to include “retrieving a permission token from a pool of permission tokens” and “provide the information of the applications from a database”, as taught by Hayashi, because it specifically separates the services and secures the permission tokens to be used only for the applications and services requested. 
Hayashi does further teach the creation of the licensing token (the permission token includes the permission code: “Further, the external storage system 301 issues a permission code indicative of a permission response to the permission request and causes the browser 210 to redirect to the redirect destination URL. …Next, the permission processing unit 220 sends the permission code acquired in step S1212 to the authenticating unit 130 (step S1213). At this time, the permission processing unit 220 sends the external service ID "service_a" to the authenticating unit 130.” See Hayashi in at least ¶ [0161] and [0163] in reference to Figure 12).
Angelov, in view of Hayashi, does not explicitly teach using a transactional database based on blockchain protocols. 
However, Robyak does teach data verification portion of the blockchain protocol ((21) “Protocols such as blockchain accomplish this level of trust by creating distributed, secure, and 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Angelov of “digitally signed license data” to include “blockchain protocol”, as taught by Robyak, to further improve the security of digital rights management with a secure, immutable and distributed electronic ledger.
Regarding Claims 2 and 9, Angelov, in view of Hayashi, in view of Robyak, teaches the limitations of claims 1 and 8. Angelov, in view of Hayashi, further teaches using the one or more licensing tokens from the pool of licensing tokens upon initiating a login operation to the one or more applications (interpreting the application records information of the user sent as a permission request: “The user ID is identification information uniquely identifying the user of the service providing system 10. The app ID is identification information uniquely identifying the app information 1000. Therefore, the permission token information associates the permission token of the external storage system 30, the scope of this permission token, and the expiration date of the permission token, for each user and each of the app information 1000.” See Hayashi in ¶ [0102]).
Regarding Claims 4, 11 and 17, Angelov, in view of Hayashi, in view of Robyak, teaches the limitations of claims 1, 8 and 15. Angelov, in view of Hayashi, in view of Robyak, further teaches 
extracting usage data of the one or more applications (“This client reports usage information, configuration information and performance information back to the central blockchain…” See Robyak in Col 11:65-67) 
converting the usage data into a blockchain data structure for storing in the transactional database (“where the smart contract associated with the asset is stored with all its associated transactions. This entire history of an asset is available to customers to keep better inventory of their assets and plan their refresh cycle more effectively.” See Robyak in Col 12:1-4).
Regarding Claims 5, 12 and 18, Angelov, in view of Hayashi, in view of Robyak, teaches the limitations of claims 4, 11 and 17. Angelov, in view of Hayashi, in view of Robyak, further teaches recording the usage data of the one or more applications in the transactional database (“Because the blockchain stores all the transactions against the smart contracts of all drives received by the storage solution provider, it is possible for the storage solution provider to find trends in drive 
Regarding Claims 6, 13 and 19, Angelov, in view of Hayashi, in view of Robyak, teaches the limitations of claims 5, 12 and 18. Angelov, in view of Hayashi, in view of Robyak, further teaches dynamically accessing usage data storage in the transactional database via an interactive graphical user interface (GUI) of a computing device (“As illustratively used herein, a "smart contract" is a computer protocol that facilitates, verifies, or enforces the negotiation or performance of a contract. Smart contracts can store any data required for the execution of the contract. Smart contracts typically also have a user interface and emulate the logic of contractual clauses.” See Robyak in Col 4:20-25).

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Angelov, in view of Hayashi, in view of Robyak, and further in view of Verma (US 2017/0118294, hereinafter “Verma”).
Regarding Claims 3 and 10, Angelov, in view of Hayashi, in view of Robyak, teaches the limitations of claims 1 and 8. Angelov, in view of Hayashi, in view of Robyak, does not expressly teach returning the one or more licensing tokens to the pool of licensing tokens upon terminating use of the one or more applications; or using the one or more licensing tokens, returned to the pool of licensing tokens, by an alternative user for the one or more applications, an alternative application, or a combination thereof. 
However, Verma does teach returning the one or more [session token] upon terminating use of the one or more applications (“Tokens can become available for instance when a session is closed. Namely, once a session has closed, the token (cashed in to open the session) can be returned to the free token pool). Additionally, the size of the free token pool (i.e., the number of free tokens) can be 
The limitation using the one or more licensing tokens, returned to the pool of licensing tokens, by an alternative user for the one or more applications, an alternative application, or a combination thereof is a recitation of step duplication. This step is interpreted as a “re-using” step, which describes performing the same method steps of use of the licensing token, as recited in claims 1, 2, 8 and 9. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Angelov of “providing license grant” to include “returning the token at the end of the session”, as taught by Verma, because it secures each session of the use of the application that the token grants access to use while protecting the license from fraud and corruption. 
Regarding Claim 16, Angelov, in view of Hayashi, in view of Robyak, teaches the limitations of claim 15. Angelov, in view of Hayashi, in view of Robyak, further teaches the similar limitations in claims 2 and 8 as recited.
Angelov, in view of Hayashi, further teaches uses the one or more licensing tokens from the pool of licensing tokens upon initiating a login operation to the one or more applications (as recited in claims 2 and 8, See Hayashi in ¶ [0102]).
Angelov, in view of Hayashi, in view of Robyak, does not expressly teach returns the one or more licensing tokens to the pool of licensing tokens upon terminating use of the one or more applications; or uses the one or more licensing tokens, returned to the pool of licensing tokens, by an alternative user for the one or more applications, an alternative application, or a combination thereof.
However, Verma does teach returns the one or more licensing tokens to the pool of licensing tokens upon terminating use of the one or more applications
The limitation uses the one or more licensing tokens, returned to the pool of licensing tokens, by an alternative user for the one or more applications, an alternative application, or a combination thereof is a recitation of step duplication. This step is interpreted as a “re-using” step, which describes performing the same method steps of use of the licensing token, as recited in claims 1, 2, 8 and 9.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Angelov of “providing license grant” to include “returning the token at the end of the session”, as taught by Verma, because it secures each session of the use of the application that the token grants access to use while protecting the license from fraud and corruption.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Angelov, in view of Hayashi, in view of Robyak, and further in view of Ellis (US 2013/0041852, hereinafter “Ellis”).
Regarding Claims 7, 14 and 20, Angelov, in view of Hayashi, in view of Robyak, teaches the limitations of claims 1, 8 and 15. Angelov, in view of Hayashi, in view of Robyak, does not expressly teach determining the usage of the one or more applications exceeds the total number of the pool of licensing tokens using the transactional database. 
However, Ellis does teach determining exceeding a threshold of a policy (“The usage policy definition circuit 302 may be configured to receive a policy parameter specifying the resources consumed. For example, where power is the resource consumed, the resource consumer 108 may identify a threshold specifying the maximum amount of resources a particular resource consuming device may consume. Should the resource consuming device exceed this threshold, the action may be to stop directing resources to the resource consuming device.” See Ellis in ¶ [0054]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Angelov to include “determining the policy validity”, as taught by Ellis, because it secures each session of the use of the application that the token grants access to use while protecting the license from fraud and corruption.

Response to Arguments
Applicant’s arguments, filed 29th of February of 2021, with respect to the rejections under 35 USC 101, 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 101, the Applicant argues: Claims 1-20 stand rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. Specifically, the Office alleges that the elements of independent claims 1, 8, and 15 (and similarly the claims dependent thereon) are directed to a judicial exception in the form of an abstract idea, as the Office contends that the claims each recite a process which could be reasonably interpreted as a mental process or certain methods of organizing human activity but for the recitation of generic computer components.
However, and without admitting the veracity of the rejections asserted in the Office Action, Applicants have amended independent claims 1, 8, and 15, which now each similarly recite the elements of providing one or more licensing tokens from a pool of licensing tokens using a transactional database based on blockchain protocols for using one or more applications, wherein the one or more licensing tokens are retrieved and deducted from a total number of the pool of licensing tokens each time the one or more applications are instantiated; and validating usage of the one or more applications according to the one or more licensing tokens using the transactional database, wherein the transactional database serves as a standardized and common interface to display the usage of the one or more applications notwithstanding whether the one or more applications originate from different vendors” (emphasis supplied), of which some functionality is analogously eligible under the Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In response: the amended limitations merely add description to the terms of the original claims. The limitation wherein the one or more licensing tokens are retrieved and deducted from a total number of the pool of licensing tokens each time the one or more applications are instantiated describes the common process of querying a storage medium using user information or application information, considered as part of the abstract idea and implemented on a computer or device. The limitation wherein the transactional database serves as a standardized and common interface to display the usage of the one or more applications notwithstanding whether the one or more applications originate from different vendors describes how a transactional database is intended to work when providing licensing tokens, which is the intended use of the claimed invention. This description supports the concept of the abstract idea and also supports the implementation of the abstract idea on a computer or device. In step 2(A), both limitations, in combination with the elements considered as part of the abstract idea, recite an abstract idea but do not implement the abstract idea in a practical application. 
The Applicant further argues: The amended language above is respectfully believed to bring independent claims 1, 8, and 15, and their dependent claims, within the standard for eligibility under the Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Specifically, Example 42 is considered eligible, as such a functionality, while reciting a judicial exception, includes elements which amount to significantly more than the exception. Even assuming arguendo that the instant claims are directed to a judicial exception - to which Applicants respectfully disagree - Applicants respectfully contend that such is the case in regard to the present invention.
Example 42 of the 2019 PEG is eligible because, even though the recited steps that are executed on a computer could ostensibly be performed using human intervention, the claims recite additional elements, such as converting updated information into a standardized format for ease of 
Similarly, independent claims 1, 8, and 15, as amended, recite such elements as using a blockchain protocol to securely maintain and distribute tokens for application usage - which is novel in its own right. Further, the claims define that this process uses the transactional database inherent to the blockchain to standardize record keeping of the applications into a common format, even when those applications originate from different vendors. Applicants respectfully contend that this functionality is at least analogously similar to the discussed Example 42 of the 2019 PEG.
In response: The amended limitations do not recite functions that implement the abstract idea in a practical application because there is merely description and recitations of intended use. The limitations provide descriptions to the abstract idea of digital rights management, but they do not provide any applications in the blockchain protocol that would implement the abstract idea in a practical application. As recited, the blockchain protocol appears to work separately from the process of the claimed invention, because the claimed invention is recited to be executed without the blockchain protocol (the claims merely state “based on blockchain protocols” and “convert the usage data into a blockchain data structure”), there is no limitation reciting the blockchain protocol is executed as part of the claimed invention, and the blockchain protocol does not appear to improve or amend a process of providing flexible application licensing. What is defined in example 42 is lacking in the claim amendments.
Therefore, as shown in the rejection above, the claims remain ineligible for reciting an abstract idea without significantly more. 

Regarding the rejection under 35 USC 112, the Applicant argues: Claims 5-7, 12-14, and 18-20 are rejected under 35 U.S.C. § l 12(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter of the invention. Specifically, it is noted that claims 5-7, 12-
Applicants have amended claims 5, 6, 12, 13, 18, and 19 to correct the dependency/antecedency thereof with respect to the term 'usage data'. Additionally, Applicants have amended claims 7, 14, and 20 to correct the antecedency of 'the usage' ( of the one or more applications which is recited as distinct from the 'usage data' of claim 4, for example), as first recited in independent claims 1, 8, and 15. In view of these amendments, Applicants respectfully submit these rejections to be overcome.
In response: The amendments to the claims defined in the rejection appear to overcome the issues of indefiniteness. Therefore, the rejections have been withdrawn.

Regarding the rejection under 35 USC 103, the Applicant argues: Applicants respectfully maintain that Angelov, Hayashi, and Xu, when considered in combination together as a whole, do not teach, suggest, or otherwise make obvious all elements of independent claims 1, 8, and 15. However, and without admitting the veracity of the rejections asserted in the Office Action, Applicants have amended independent claims 1, 8, and 15 to more clearly distinguish the functionality of the present invention over the art of record. Independent claims 1, 8, and 15, as presented, each similarly recite the elements of "providing one or more licensing tokens from a pool of licensing tokens using a transactional database based on blockchain protocols for using one or more applications, wherein the one or more licensing tokens are retrieved and deducted from a total number of the pool of licensing tokens each time the one or more applications are instantiated; and validating usage of the one or more applications according to the one or more licensing tokens using the transactional database, wherein the transactional database serves as a standardized and common interface to display the usage of the one or more applications notwithstanding whether the one or more applications originate from different vendors." (emphasis supplied on newly presented elements)
Regarding the recited elements of independent claims 1, 8, and 15 of "providing one or more licensing tokens from a pool of licensing tokens using a transactional database based on blockchain protocols for using one or more applications", the Office asserts (see Office Action, page 9) that Angelov discloses the mechanisms of providing one or more (licensing grants) for using one or more applications in such sections as paragraphs [0027]-[0029].
Initially, Applicants note that in paragraph [0027], Angelov describes a licensing process when software is initially installed on a machine. Angelov discloses that this software under license obtains a machine and domain ID and combines them to generate a unique ID using a hash function. Angelov then teaches that this unique ID is sent in a licensing request, which is granted in the form of a digitally signed license. Again, Angelov qualifies that this occurs during the initial installation of the software under license (see also Angelov, paragraph [0022]).
With this in view, the Office concedes (see Office action, pages 10-11) that Angelov does not disclose using a licensing token nor using blockchain protocols. The Office rather asserts that Hayashi discloses the token and that Xu verifies data through a blockchain protocol. Applicants note, however, that the Office does not appear to assert any reference that uses a token from a pool of tokens, even as previously recited in independent claims 1, 8, and 15. For example, Hayashi discloses obtaining a permission token (see paragraph 0074), however does not describe (nor does the Office assert) that this permission token is taken from a pool having a finite number of tokens. 
In response: The prior art of Angelov describes the granting of a license for an application because the claim is not specifically reciting that the applications are installed at all on the user device or that the licenses are local to the device. The amendment of retrieving the licensing token from a pool of tokens is merely describing a query process of acquiring at least one license for the use of at least one application, and it is not clearly recited to be executed at the time of use of the 
The term “pool” was interpreted as an external server that is in communication with the device requesting the licensing token to use the application. The broad term is clearly a storage of data, which is taught in Angelov as the License Grant Application (See Angelov in Figure 1) and in Hayashi as an external storage system of app information (See Hayashi in Figure 4, reference 1000). 
The art of Xu was changed necessitated by the amendments to the claims. The art of Robyak is introduced to clarify the arguments where blockchain protocols are interpreted to be part of the claimed invention. The general concepts of blockchain protocols and using a traditional database based on a blockchain protocol are further defined in the art of Robyak. 
The Applicant further argues: To more clearly distinguish both of these functionalities, Applicants have amended independent claims 1, 8, and 15 to define that "the one or more licensing tokens are retrieved and deducted from a total number of the pool of licensing tokens each time the one or more applications are instantiated". Referring back, Angelov does not generate the licensing request (the asserted token) each time the application is instantiated, but rather at the initial installation thereof. Then, in the absence of disclosure, neither reference teaches that this token is from a pool of tokens, and especially deducted from the finite number of tokens in the pool during this instantiation.
Next regarding the recited elements of independent claims 1, 8, and 15 of "validating usage of the one or more applications according to the one or more licensing tokens using the transactional database", the Office asserts (see Office Action, page 9) again that Angelov discloses verifying usage of the applications according to the license grant, in such sections as paragraph 0035. However, Applicants have amended these mechanisms to more clearly distinguish that "the transactional database serves as a standardized and common interface to display the usage of the one or more applications notwithstanding whether the one or more applications originate from Angelov, Hayashi, nor Xu that disclose that the transactional database operates in this way (i.e., to serve as a standardized interface for differing applications and/or types of applications to display usage characteristics thereof). For example, Angelov only verifies that the license is valid for (a first) application (see paragraph 0035), Hayashi discloses only determining a scope of the permission token (see paragraph 0074), and Xu teaches verifying recorded data among blockchain nodes (see col. 2, line 25-33). Neither reference asserts a connection, however, that the usage of multiple applications of differing origins is standardized (i.e., transformed) into the transactional database maintained under a blockchain protocol.
In response: the limitations only describe one instance when the application is instantiated, and Angelov teaches an instance when an application is instantiated. It just so happens that the instance used to teach the claimed invention was where the application needs to be installed. 
The limitation deducting from the finite number of tokens is interpreted as a query search of a token database, as shown in Hayashi (See Figure 4). 
The limitation the transactional database serves as a standardized and common interface to display the usage of the one or more applications notwithstanding whether the one or more applications originate from different vendors is recited as the intended use of the claimed invention, which is a description of the transactional database as a standardizing and common interface to display the usage of at least one application. The claims do not recite the functional connection between the method of providing the at least one token and the means of the transactional database to display the usage information. The description of a standardized and common interface do not further explain how the claimed invention is providing one or more licensing tokens and validating the usage of the one or more applications. Therefore, the amended limitation is a recitation of the intended use of the claimed invention and is given less patentable weight. 
The claims have been shown to be taught by the prior art of record, therefore the claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685


/STEVEN S KIM/Primary Examiner, Art Unit 3685